Order, Supreme Court, Bronx County (Douglas E. Mc-Keon, J.), entered January 8, 1992, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant hospital’s decision to release its psychiatric patient, who committed suicide the next day, was a considered medical judgment, the product of a careful examination for which it cannot be held liable (see, Bell v New York City Health & Hosps. Corp., 90 AD2d 270, 280). Unlike the situation in Cohen v State of New York (51 AD2d 494, affd 41 NY2d 1086), decedent was released after a psychiatric interview and the hospital records amply document his psychiatric *425history. The assertion of plaintiffs medical expert that the release evaluation was incomplete is unsupported by the record (see, Mohan v Westchester County Med. Ctr., 145 AD2d 474, 475) and fails to raise a triable issue of fact. Concur— Sullivan, J. P., Milonas, Asch and Rubin, JJ.